DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and membrane there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/6/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A composition for interfacial polymerizing polyamide comprising”. This is indefinite because it is unclear if the “polyamide” is the reaction of the amine and the purine and/or pyrimidine compound claimed or if the reaction compound formed is applied to a polyamide layer. It is unclear in which process step of interfacial polymerizing the composition is intended for use. This is relevant to determine the point at which the compound must exist in a sequence of reactions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Linder et al. (USP 4676645).
Claim 1: Linder et al. teach a composition for interfacial polymerizing polyamide comprising an amine (col. 5, lines 9-41) and a pyrimidine (col. 8, lines 1-51; col. 11, lines 49-67). The compound is made when the wet polymer layer is contacted with the cross-linking pyrimidine.
Claims 5 and 7: the concentration of the cross-linking compound, which is one of the pyrimidine or purine, is between 0.001 wt% to 1 wt % (col. 9, lines 61-68; col. 10, lines 1-7; col. 12, lines 29-39).

Claim 8: the concentration of the polymer is from 0.1% to 20% by weight (col. 5, lines 14-20).
Claim 9: Linder et al. teach the use of a surfactant to adjust the reaction between the cross-linking reaction (col. 12, lines 20-39). The surfactant is used at a 0.5% in the gelling bath (col. 4, lines 40-69).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Linder et al. (USP 4676645).
Claims 2-3: Linder et al. do not teach the cross-linking species claimed of the genus pyrimidine.
However, it is well-known in the art that chemical compounds having sufficient similarities often have similar properties, and, therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties (MPEP 2144.08, 4. (c)). There was a reasonable expectation of success that 6 member rings having two reactive nitrogen groups would be successful as cross-linking compounds. See MPEP 2144.09 for further explanation.
Claims 4 and 6: Linder et al. do not teach a purine or the concentration of a purine. 
Linder et al. teach that the concentration of the cross-linking agents (plural) is from 0.01-10% (col. 10, lines 1-5). While they do not teach that there is a purine and a pyrimidine, purine and pyrimidine are well-known in the art at Lewis Bases that both offer nitrogen functionality for reaction. These two groups of chemicals have sufficient similarities and properties such that one of ordinary skill in the art would contemplate using a purine in addition to or in substitution of a pyrimidine because both offer the nitrogen base functionality for reaction. There was reasonable expectation of success that purines would function in the same way as the pyrimidine in the process of cross-linking in a interfacial polymerization reaction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778